El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
José Francisco Acosta, conocido por Francisco Anton-giorgi, y Ramona Montalvo y Martínez, representando a sn hija menor María Luciana Montalvo, conocida por Luz Ma-ría Antongiorgi, presentaron una demanda ante la Corte de Distrito de Ponce en mayo 19, 1909, contra María Eugenia Micaela Antongiorgi'y Olivieri, como heredera de Pedro Juan Antongiorgi y Paoli, en reclamación de herencia, bajo la ale-gación de ser hijos naturales reconocidos de Pedro Juan An-tongiorgi y Paoli.
A la anterior demanda opuso la demandada entre otras excepciones la de indebida acumulación de acciones, habiendo quedado después en el pleito como única parte demandante Luz María Antongiorgi, representada por su madre, la que radicó demanda enmendada en 9 de septiembre del mismo año, en la que alegando los hechos determinantes de su filia-ción como hija natural dé Pedro Juan Antongibrgi y Paoli, *871ya fallecido, suplicó se declarara por sentencia qne “la de-mandante María Lnciana Montalvo, conocida familiarmente por Lnz María Antongiorgi, es hija natural reconocida de don Pedro Jnan Antongiorgi y Paoli y en su consecnencia tiene derecho a llevar el apellido de éste, con las demás pres-cripciones qne establecen las leyes para los hijos naturales reconocidos.” Dicha demanda enmendada lleva por título “Acción de filiación.”
La demandada notificó a la demandante una oferta de transacción con la que la demandante estuvo conforme, y cuyo texto literal es el siguiente:
‘ ‘ Convenio. — La demandada María Eugenia Micaela Antongiorgi ■ y Olivieri, por su abogado don Nemesio R. Canales, propone a la demandante el siguiente convenio: 1. María Eugenia Micaela An-tongiorgi y Olivieri entregará a la menor demandante en este mismo día y en dinero efectivo la suma de $2,600. 2. Dicha menor de-mandante por medio de su representante dará por terminada su re-clamación, solicitando únicamente de la corte que se dicte sentencia por la corte por la suma ya expresada. 3. Las costas del pleito serán sin especial condenación de costas. — Ponce, P. R., septiembre 14, 1919. — (f) López de Tord & Canales, abogados de la demandada.”
En el mismo día dicha .proposición de convenio fué noti-ficada a la demandante, la que manifestó estar conforme por conducto de su abogado Gustavo Rodríguez, y en el propio día la demandante presentó dos mociones a la corte, una de ellas para que impartiera su aprobación a la transacción pro-puesta por la demandante, autorizando los términos y condi-ciones de la misma, y la otra para que dictara sentencia en el pleito que titulaba acción de filiación y reclamación de herencia, condenando a la demandada a que pague a la de-mandante la suma de $2,600, y que las costas sean sin especial condenación.
La corte dictó sentencia en la repetida fecha, 14 de sep-tiembre de 1909, por la que “imparte su autorización para que Ramona Montalvo y Martínez pueda a nombre de la menor María Luciana Montalvo, conocida por Luz María *872Antongiorgi, aceptar la transacción propuesta por el deman-dado y en su consecuencia se condena a la sucesión deman-dada a satisfacer a la demandante la suma' de $2,600, sin especial condenación de costas.”
Por escritura otorgada también en 14 de septiembre de 1909 Eamona Montalvo y Martínez en representación de su menor bija María Luciana Montalvo, otorgó a favor de María Eugenia Micaela Antongiorgi y Olivieri carta de pago de la suma de $2,600 que recibió la Montalvo a presencia del notario y de los dos testigos instrumentales, dando así por cumplida en todas sus partes y sin reserva de ningún género la sentencia dictada por la corte en el pleito que dijo babía entablado contra .María Eugenia Micaela Antongiorgi y Oli-vieri sobre reclamación de la porción hereditaria que corres-pondía a su menor hija por fallecimiento de Pedro Juan Antongiorgi y Paoli.
Los hechos expuestos han dado lugar a que la demandante Luz María Antongiorgi, en septiembre de 1917, ya mayor de edad y de estado casada, presentara, asistida de su esposo, Víctor R. Ortiz, demanda enmendada a la Corte de Distrito de Ponce en la que alegando la nulidad de la transacción de que se deja hecho mérito por haber versado sobre la filiación o estado civil de la demandante, en su carácter de hija natural reconocida de Pedro Juan Antongiorgi y Paoli, deter-minado por actos de éste, y su calidad de heredera en con-cepto de tal hija natural, suplica se dicte sentencia decla-rando nula y sin ningún valor la transacción llevada a cabo en el pleito seguido por Ramona Montalvo contra la deman-dada én el pleito de filiación, por no ser transigióle el estado civil; que es nula dicha transacción por no tener la corte ju-risdicción para aprobarla en la forma en que se aprobó; que declare a la demandante hija natural de Pedro Juan Anton-giorgi, con derecho a usar su apellido; que declare que la demandante tiene derecho a una tercera parte de los bienes muebles e inmuebles que quedaron al fallecimiento de Pedro *873Juan Antongiorgi; que se condene a la demandada a rendir cuenta do todos los frutos, productos y utilidades de los bie-nes de la herencia de Pedro Juan Antongiorgi, y que en todo caso se condene a la demandada en costas, gastos, desem-bolsos y honorarios de abogado.
Ija demandada contestó la demanda y suplicó se declarara ■sin lugar en todas sus partes condenando a la demandante en costas, gastos y desembolsos, incluyendo honorarios de abogado, y la corte dictó sentencia en 15 de mayo de 1.919 declarando nula la transacción llevada a cabo en el pleito seguido por Eamona Montalvo contra la demandada, sobre filiación; declarando a la demandante Luz María Antongiorgi hija natural reconocida de Pedro Juan Antongiorgi, con de-recho a usar su apellido y a recibir una tercera parte de los bienes muebles e inmuebles que quedaron al fallecimiento de Pedro Juan Antongiorgi, pero colacionándose en su he-rencia la suma de $2,600 recibidos por la madre de la de-mandante como consecuencia de la transacción celebrada en el- año 1909; y ordenando además a la demandada que en-tregue a la demandante la mencionada porción hereditaria, haciendo la colación indicada, todo sin especial condenación de costas, desembolsos y honorarios de abogado.
En la misma fecha de la sentencia, la demandante pre-sentó moción a la corte para que la modificara en el sentido de que es parte de la herencia la suma de $5,000 ya recibidos por la demandada como frutos y rentas y que ésta rinda cuentas de los frutos y productos de los bienes desde que se radicó la demanda.
La corte desestimó dicha moción por resolución de 3 de junio de 1919, por entender que el derecho de un hijo natural reconocido por sentencia en lo que respecta a su parti-cipación hereditaria, nace desde la fecha de la sentencia de filiación y no antes.
Contra la sentencia pronunciada en cuanto ordena se cola-cione lo recibido por la madre de la demandante y también *874contra la resolución denegatoria de modificación interpuso la demandante recurso de apelación para ante esta Corte Suprema, habiendo interpuesto igual recurso contra la sen-tencia la parte demandada.
Para el mejor orden en la resolución de las cuestiones legales propuestas, examinaremos primeramente el recurso de la parte demandada y después el de la demandante.
Funda únicamente su. recurso la demandada-apelante, en que la corte inferior incurrió en error al estimar que la tran-sacción habida en el pleito transigido versó sobre la filiación o estado civil de la demandante y al estimar nula dicha tran-sacción en cuanto a los derechos de la demandante sobre la herencia de su padre natural Pedro Juan Antongiorgi y Paoli. La demandada entiende que no hubo transacción so-bre la filiación o estado civil de la demandante, sino sobre los derechos de la misma en cuanto a la herencia de su padre natural.
Según el artículo 1711 del Código Civil, la transacción es un contrato por el cual las partes, dando, prometiendo' o reteniendo cada una alguna cosa, evitan la provocación de un pleito o ponen término .al que había comenzado.
Ramona Montalvo, en representación de su entonces me-nor hija, Luz María Antongiorgi, inició en el año 1909 una demanda contra María Eugenia Micaela Antongiorgi y Oli-vieri, como heredera de Pedro Juan Antongiorgi, e induda-blemente la demandante y la demandada quisieron poner tér-mino a dicho pleito mediante transacción.
Para apreciar cual fuera la materia litigiosa transigida, debemos examinar las alegaciones de la demanda que originó dicho pleito. Esa demanda contiene únicamente seis alega-ciones. La alegación primera se contrae al nacimiento de la demandante en 10 de agosto de 1895 como consecuencia de la unión carnal entre Pedro Juan Antongiorgi y Ramona Montalvo. La alegación segunda a actos de reconocimiento del ■ padre. La tercera a que los padres de la menor no *875tenían impedimento para casarse. La alegación cuarta al fallecimiento del presunto padre natural. La alegación quinta a la negativa de la bija legítima del padre fallecido a reco-nocer a la demandante; y la alegación sexta a que la deman-dante se encuentra bajo la patria potestad de su madre natural. Tales alegaciones determinan una acción de filiación o más bien de reconocimiento de filiación con los derechos consiguientes a dicho reconocimiento, que son los especifi-cados en el artículo 195 del Código Civil según quedó enmen-dado por la ley de 9 de marzo de 1911, cuyo artículo reza así:
“Art. 195. — El hijo natural tiene derecho:
“1. A llevar el apellido del que lo reconoce.
“2. A recibir. alimentos del mismo.
“3. A percibir la porción hereditaria que determina este Código.'”
De modo que la acción ejercitada no puede estimarse ex-clusivamente de filiación, sino comprensiva además de los derechos expresados, siendo no solamente la filiación sino también esos derechos la materia del pleito, al que se pro-pusieron dar fin ambas partes demandante y demandada.
La misma naturaleza de la transacción según la define el Código Civil exige que la transacción de que se trata com-prendiera no solamente la acción de reconocimiento sino tam-bién los derechos accesorios que eran consecuencia necesaria del reconocimiento y por esa razón la transacción estipulada y aceptada por ambas partes afectaba no sólo a' la acción de reconocimiento sino también al derecho que con motivo del reconocimiento tuviera la demandante a la herencia de su padre natural. No hubo exclusivamente transacción sobre la acción de reconocimiento como pretende la representación de Luz María Antongiorgi ni tampoco transacción exclusiva sobre derechos hereditarios de Luz María Antongiorgi, como pretende la representación de María Eugenia Micaela Anton-giorgi y Olivieri, sino que la transacción abrazaba filiación y derechos hereditarios y todo lo demás necesario a la acción *876de filiación. Esa fue la intención de las partes claramente establecida en el convenio en el cual se estipuló que la menor demandante por medio de su representante legal daría por terminada su reclamación, solicitando únicamente de la corte que se dictara sentencia en contra de la demandada por la suma de $2,600. La reclamación no hubiera quedado ter-minada si la transacción hubiera afectado únicamente a los derechos hereditarios y po a su condición de hija natural.
La sentencia del juez con motivo del convenio guardó con-gruencia con éste, condenando a la demandada a pagar a la demandante la suma de $2,600 sin especial condenación de costas, y dicha sentencia quedó cumplida en todas sus partes mediante la carta ele pago otorgada por escritura de 14 de septiembre de 1909. T así lo entendieron las partes, dejando la demandante de practicar gestiones en el pleito y dejando la demandada de solicitar el clesestimiento de la demanda por abandono del caso. La transacción fué nula porque afec-taba. no sólo a los derechos hereditarios de la demandante con relación a su padre sino también a su filiación natural, y no se puede transigir sobre el estado civil de las personas, según el artículo 1715 del Código Civil.
T no cabe sostener, como pretende la parte demandada, que la transacción sería nula en cuanto a la filiación y'válida en cuanto a la petición de herencia, pues dicha transacción no contiene varias estipulaciones independientes entre sí sino que es única e indivisible; y, como dice Manresa, “si el con-trato tiene varias estipulaciones que sean independientes val-drán las que tuvieren causa lícita y en. caso contrario no valdrá ninguna por la relación que las subordine mutua-mente.” 8 Manresa 687, 2a. edición.
Pasemos ahora a examinar el recurso interpuesto por la parte demandante, cuya representación alega como motivos de su recurso los siguientes:
1°. Que la corte cometió error al declarar que se le impu-taran en la herencia de la demandante los $2,600 entregados *877a su madre como transacción del pleito llevada a cabo en el año de 1909 y que la Corte de Distrito de Ponce anuló por su sentencia dictada en el presente caso.
2o. Que la corte cometió error al declarar que el hijo natural tiene derecho en la herencia de su padre desde que la corte dicta sentencia reconociéndolo y no desde la muerte del causante.
Es de notar que la demandante-apelante en su escrito de asignación de errores sostiene el primer motivo del recurso por la razón de que la demandada en su contestación no soli-citó por contrademanda o reconvención o en ninguna otra forma remedio alguno ni pidió que se le devolvieran los $2,600 entregados' a la demandante, ni siquiera de la prueba apa-rece tal solicitud, entendiendo por tanto que la corte obró sin jurisdicción y sin poder para ello al conceder a la .deman-dante una cosa que ni se había alegado, ni pedido, ni pro-bado; pero posteriormente la misma demandante,, en contes-tación al alegato de la demandada, invoca el artículo 1271 del Código Civil, en virtud del cual sostiene la improcedencia de la colación ordenada, suplicando la confirmación de la sentencia apelada con modificación en el sentido de eliminar de ella lo relativo a la colación de los $2,600 y adicionándola con. el pronunciamiento de que la demandada deberá rendir cuenta de los bienes de la hex-encia de que .tomó posesión a la otra heredera hija natural desde el fallecimiento del cau-sante de ambas.
Entendemos que estando como estaba sometida a la juris-dicción de la corte la nulidad de la transacción, al decretar dicha nulidad tenía también jurisdicción para resolver sobre las consecuencias de la nulidad lo que procediera en derecho. Para regular esas consecuencias era de aplicación el artículo 1271 del Código Civil, que dice:
“Cuando la nulidad proceda de la incapacidad de uno de los contratantes no está obligado el incapaz a restituir sino en cuanto se enriqueció con la cosa o precio que recibiera.”
*878Luz María Antongiorgi era incapaz por su menor edad para contratar y por tanto no está obligada a restituir la snma recibida toda vez qne la parte demandada, a la qne incumbía la prueba, no ha justificado que la demandante- se enriqueciera con el precio de la transacción. Véanse nuestras decisiones en los casos de Monge v Zechini, 17 D. P. R. 769, y de Lorenzi v. Parra, de mayo 27, 1920, (pág. 509) con las sentencia del Tribunal Supremo de España de 22 de octubre de 1894, 21 de octubre de 1897 y 24 de junio de 1898.
Finalmente, los derechos hereditarios de Luz María An-tongiorgi se causaron desde la muerte de su difunto padre natural Pedro Juan Antongiorgi, pues según el artículo 625 del Código Civil los derecho's a la sucesión de una persona se transmiten desde el momento de su muerte y según el ar-tículo 669 los herederos suceden al difunto por el solo hecho de su muerte en todos sus derechos y obligaciones. De acuerdo con las anteriores disposiciones la declaratoria de hija natural reconocida de la demandante, hecha por la sentencia apelada, cuyo pronunciamiento no ha sido impugnado en el recurso, debe retrotraerse a la fecha del fallecimiento de su padre natural y por tanto el recurso de la parte demandante y apelante se sostiene por los dos motivos legales que le sir-ven de fundamento.
Por las razones expuestas procede declarar sin lugar el recurso de apelación interpuesto por la’ parte demandada y con lugar el interpuesto por la parte demandante, confir-mándose la sentencia apelada menos en cuanto ordena se colacione en la herencia de la demandante al entregársele su porción hereditaria la suma de $2,600 recibidos' por su madre natural como consecuencia de la transacción celebrada en el año 1909, pues en ese extremo debe revocarse, así como también debe revocarse la resolución apelada de 3 de junio de 1919 que denegó la rendición de cuentas a la demandante por la demandada, decretándose en su lugar que la deman-dada rendirá cuenta a Id demandante de los frutos y pro-*879ductos de los bienes hereditarios del común causante Pedro Juan Antongiorgi y Paoli, a contar desde el fallecimiento de éste.

Se declara sin lugar el recurso interpuesto por la parte demandada contra sentencia de mago 15, 1919 y con lugar el recurso de la demandante contra la. misma sentencia y la 'resolución de junio 3, 1919, confirmándose la sentencia en cuanto se refiere a la cola-ción etc., pues en esto se revoca, así como también la dicha resolución que denegó la. rendición de cuentas, disponiéndose en su lugar que ésta se lleve a. efecto.

Jueces concurrentes: Sres. Asociados Wolf, dePToro, A1-drey y Hutchison.